Title: May 5. Tuesday.
From: Adams, John
To: 


       Am to dine at home—a great Rarity and a great Blessing!
       At Dinner, alone, my Servant brought me a Letter, A Messieurs, Messieurs, Franklin, Lée, et Adams, Deputés des Etats unies de l’Amerique a Passy. De Vergennes.—I opened, and found it in these Words
       
        
         
          
           Versailles le 4. May 1778
          
          J’ai pris les ordres du Roy, Messieurs, au Sujet de la presentation de M. Adams votre nouveau Collegue, et Sa Majesté le verra vendredi prochain, 8 de ce mois. J’espere que vous voudres bien me faire l’honneur de dinér ce jour la, chez moi; je serai ravi d’avoir cette Occasion de passer quelques Heures avec Vous, et de vous renouveller l’Assurance de la tres parfaite Consideration avec Laquelle jai l’honneur d’etre, Messieurs, Votre tres humble et tres obeissant Serviteur
          
           De Vergennes
           Mrs. Francklin, Lee et Adams.
          
         
        
       
       
       J’ai passé le tout de ce Jour, chez moi. Monsieur Lee vint chez moi, l’apres midi, et nous travaillions dans 1’Examen du Papiers publiques. —En la Soiree Monsieur Chaumont, vint chez moi, et m’avertit de la Destination d’une Frigatte de trente deux Canons de Marseilles a Boston, et que Je puis ecrire, si Je voulois.
      